Bunn, C. J., (concurring.) Whether or notthe $19.50 were actually paid was a question of fact, and this question the trial court determined in favor of the plaintiff. This being the case, the only inquiry remaining was as to the real meaning of, and construction to be placed upon, the contract included in what is termed the “binding receipt,” which reads as follows, to-wit: “Premium $19.50. Number 6906. “This certifies that W. P. Hale, of Osceola, Ark., has paid to, the duly authorized surveyor of this company the sum of nineteen and 50—100 dollars, which entitles him to a renewal of policy No. 6906 (which expires November 12, 1894,) in the Phoenix Insurance Company of Hartford, Conn., for the period of three years from the countersigning of this reciept, which is binding for a period not exceeding thirty days from the date of the countersigning by the duly authorized surveyor of the company at Osceola, Ark., and subject, in case of loss or damage by fire, to the printed conditions of said policy, and to be invalid upon the issue of such renewal. This receipt is not assignable, and any erasure or change made hereon will render it unconditionally null and void, but the same shall not be binding until countersigned by the duly appointed surveyor of the company, at Osceola, Ark. ‘D. W. C. Skilton, Secretary. Countersigned at Osceola, Ark., this 27th day of October, 1894. “C. H. Gaylord. Surveyor.” Skilton was the general secretary of the Cincinnati branch of the Phoenix Insurance Company of Hartford, Conn., and Gaylord was the local surveyor of the company at Osceola, Ark., and the one in issuing said receipt, and the other in countersigning the same, were each acting within the scope of their respective authorities for that purpose. The latter was, however, not authorized to issue policies of insurance nor renewals thereof. The receipt held good for thirty days from the date it was countersigned by Gaylord, or until the renewal policy ivas issued and delivered, when the receipt itself became null and void. The meaning of this is that, the receipt being issued on the application of Hale that he wished a renewal of the outstanding policy No. 6906, now about to expire, it bound the company to renew the old or outstanding policy, conditions remaining the same substantially as when it was first issued. The very word “renewal” means that the old policy should be repeated in substance. It is the same in this connection as “extended.” The thirty days given was mostly for the convenience of the company, to enable it, through its agents, to ascertain if the conditions had in fact remained the same; for instance, that the property first named in the policy continued to exist, and in its original shape and condition substantially. That these and similar facts should exist was the reason that the receipt itself should be countersigned by the surveyer before it could take effect. The office and function of a surveyor, as used in the connection, is that of ascertaining the character and condition of property by examination and admeasurement. Hence it was a safeguard to the company that this officer should countersign the receipt before it should have any effect whatever. The company would then be informed that the conditions remained substantially the same as when the original policy was issued. And, to make doubly sure, the company gave itself thirty days in which to perfect its inquiry in this regard, and to make out, issue and deliver a renewal policy in due form. The benefit of such a receipt to the insured is of course to indemnify him against loss in the meantime, if any should occur. It is plain that the obligation contained in the receipt remained in force until the company should issue the renewal, or at least refuse to do so, and so inform Hale. These obligations were direct from the company, and not created by Gaylord, except as a eountersigner. It is in evidence that Gaylord reported his acts to the company in respect to countersigning and delivering the receipt, and that the company refused to renew the policy unless Hale would include additional property in the insurance—his residence. There is no satisfactory evidence that Hale was informed of this refusal and this condition of renewal. At least, upon the evidence, the court, in effect, found that he had not been notified. The company had obligated itself to issue a renewal policy, on the payment of the fees, and on condition that things remained the same. It had no right to impose different conditions, and, on Hale's refusal to comply with these, to refuse to issue the renewal. Had the receipt not been given by which the company had obligated itself to issue the renewal policy, it could have renewed the policy or not just as it saw fit to do or not to do; but by the terms of the receipt it had said that, on the receipt of the $19.50, Hale was .entitled to a renewal, and of course this meant, if Gaylord would say by his countersigning the receipt that the condition remained the same as at first, Hale was entitled to the renewal after paying the premium aforesaid. A strict renewal was all that Hale could claim or demand from the company, and this much the company, by its written obligation, contained in said receipt, was bound to give him, and it could not avoid this obligation by imposing upon Hale additional conditions and burdens than those contained in the policy or charged in the express language of the receipt. Hale, it seems, had complied with' all the conditions upon which a renewal proper might be issued. The company was bound to comply with its part of the contract, and issue a renewal policy, not a new policy or a different policy. Failing to do this, it was bound as if it had done so, and the loss occurred. Battle, J., dissented.